
	
		I
		111th CONGRESS
		1st Session
		H. R. 1925
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Hinchey (for
			 himself, Mr. Ackerman,
			 Mr. Baird,
			 Ms. Baldwin,
			 Mr. Berman,
			 Mrs. Biggert,
			 Mr. Blumenauer,
			 Mr. Boswell,
			 Mr. Braley of Iowa,
			 Ms. Corrine Brown of Florida,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Mr. Chandler,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Costello,
			 Mr. Courtney,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Doggett,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Filner, Mr.
			 Frank of Massachusetts, Mr.
			 Gonzalez, Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hare, Ms. Harman, Mr.
			 Hastings of Florida, Mr.
			 Hill, Ms. Hirono,
			 Mr. Hodes,
			 Mr. Holt, Mr. Honda, Mr.
			 Inslee, Mr. Israel,
			 Mr. Jackson of Illinois,
			 Mr. Johnson of Illinois,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kirk, Mr. Lance, Mr.
			 Langevin, Ms. Lee of
			 California, Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. LoBiondo,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Markey of Massachusetts,
			 Mr. Massa,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNerney,
			 Mr. Meek of Florida,
			 Mr. Miller of North Carolina,
			 Mr. George Miller of California,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler of New York,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Pierluisi,
			 Mr. Polis of Colorado,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Mr. Rush, Ms. Schakowsky, Mr.
			 Schiff, Ms. Schwartz,
			 Mr. Serrano,
			 Mr. Sestak,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Mr. Sires,
			 Mr. Smith of New Jersey,
			 Mr. Spratt,
			 Mr. Stark,
			 Ms. Sutton,
			 Mrs. Tauscher,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Ms. Wasserman Schultz,
			 Mr. Waxman,
			 Mr. Weiner,
			 Mr. Wexler,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To designate as wilderness certain Federal portions of
		  the red rock canyons of the Colorado Plateau and the Great Basin Deserts in
		  Utah for the benefit of present and future generations of
		  Americans.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the America’s Red Rock Wilderness Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—DESIGNATION OF WILDERNESS AREAS
					Sec. 101. Great Basin wilderness areas.
					Sec. 102. Zion and Mojave Desert wilderness areas.
					Sec. 103. Grand Staircase-Escalante wilderness
				areas.
					Sec. 104. Moab-la Sal Canyons wilderness areas.
					Sec. 105. Henry Mountains wilderness areas.
					Sec. 106. Glen Canyon wilderness areas.
					Sec. 107. San Juan-Anasazi wilderness areas.
					Sec. 108. Canyonlands Basin wilderness areas.
					Sec. 109. San Rafael Swell wilderness areas.
					Sec. 110. Book Cliffs and Uinta Basin wilderness
				areas.
					Title II—ADMINISTRATIVE PROVISIONS
					Sec. 201. General provisions.
					Sec. 202. Administration.
					Sec. 203. State school trust lands within wilderness
				areas.
					Sec. 204. Water.
					Sec. 205. Roads.
					Sec. 206. Livestock.
					Sec. 207. Fish and wildlife.
					Sec. 208. Management of newly acquired lands.
					Sec. 209. Withdrawal.
				
			2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Bureau of Land Management.
			(2)StateThe
			 term State means the State of Utah.
			IDESIGNATION OF
			 WILDERNESS AREAS
			101.Great Basin
			 wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The Great Basin
			 region of western Utah is comprised of starkly beautiful mountain ranges that
			 rise as islands from the desert floor.
					(2)The Wah Wah
			 Mountains in the Great Basin region are arid and austere, with massive cliff
			 faces and leathery slopes speckled with piñon and juniper.
					(3)The Pilot Range
			 and Stansbury Mountains in the Great Basin region are high enough to draw
			 moisture from passing clouds and support ecosystems found nowhere else on
			 earth.
					(4)From bristlecone
			 pine, the world’s oldest living organism, to newly flowered mountain meadows,
			 mountains of the Great Basin region are islands of nature that—
						(A)support remarkable
			 biological diversity; and
						(B)provide
			 opportunities to experience the colossal silence of the Great Basin.
						(5)The Great Basin
			 region of western Utah should be protected and managed to ensure the
			 preservation of the natural conditions of the region.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Antelope Range
			 (approximately 17,000 acres).
					(2)Barn Hills
			 (approximately 20,000 acres).
					(3)Black Hills
			 (approximately 9,000 acres).
					(4)Bullgrass Knoll
			 (approximately 15,000 acres).
					(5)Burbank
			 Hills/Tunnel Spring (approximately 92,000 acres).
					(6)Conger Mountains
			 (approximately 21,000 acres).
					(7)Crater Bench
			 (approximately 35,000 acres).
					(8)Crater and Silver
			 Island Mountains (approximately 121,000 acres).
					(9)Cricket Mountains
			 Cluster (approximately 62,000 acres).
					(10)Deep Creek
			 Mountains (approximately 126,000 acres).
					(11)Drum Mountains
			 (approximately 39,000 acres).
					(12)Dugway Mountains
			 (approximately 24,000 acres).
					(13)Essex Canyon
			 (approximately 1,300 acres).
					(14)Fish Springs
			 Range (approximately 64,000 acres).
					(15)Granite Peak
			 (approximately 19,000 acres).
					(16)Grassy Mountains
			 (approximately 23,000 acres).
					(17)Grouse Creek
			 Mountains (approximately 15,000 acres).
					(18)House Range
			 (approximately 201,000 acres).
					(19)Keg Mountains
			 (approximately 38,000 acres).
					(20)Kern Mountains
			 (approximately 15,000 acres).
					(21)King Top
			 (approximately 110,000 acres).
					(22)Ledger Canyon
			 (approximately 9,000 acres).
					(23)Little Goose
			 Creek (approximately 1,200 acres).
					(24)Middle/Granite
			 Mountains (approximately 80,000 acres).
					(25)Mountain Home
			 Range (approximately 90,000 acres).
					(26)Newfoundland
			 Mountains (approximately 22,000 acres).
					(27)Ochre Mountain
			 (approximately 13,000 acres).
					(28)Oquirrh Mountains
			 (approximately 9,000 acres).
					(29)Painted Rock
			 Mountain (approximately 26,000 acres).
					(30)Paradise/Steamboat
			 Mountains (approximately 144,000 acres).
					(31)Pilot Range
			 (approximately 45,000 acres).
					(32)Red Tops
			 (approximately 28,000 acres).
					(33)Rockwell-Little
			 Sahara (approximately 21,000 acres).
					(34)San Francisco
			 Mountains (approximately 39,000 acres).
					(35)Sand Ridge
			 (approximately 73,000 acres).
					(36)Simpson Mountains
			 (approximately 42,000 acres).
					(37)Snake Valley
			 (approximately 100,000 acres).
					(38)Stansbury
			 Mountains (approximately 24,000 acres).
					(39)Stansbury Island
			 (approximately 10,000 acres).
					(40)Thomas Range
			 (approximately 36,000 acres).
					(41)Tule Valley
			 (approximately 159,000 acres).
					(42)Wah Wah Mountains
			 (approximately 167,000 acres).
					(43)Wasatch/Sevier
			 Plateaus (approximately 29,000 acres).
					(44)White Rock Range
			 (approximately 5,200 acres).
					102.Zion and Mojave
			 Desert wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The renowned
			 landscape of Zion National Park, including soaring cliff walls, forested
			 plateaus, and deep narrow gorges, extends beyond the boundaries of the Park
			 onto surrounding public lands managed by the Secretary.
					(2)From the pink sand
			 dunes of Moquith Mountain to the golden pools of Beaver Dam Wash, the Zion and
			 Mojave Desert areas encompass 3 major provinces of the Southwest that
			 include—
						(A)the sculpted
			 canyon country of the Colorado Plateau;
						(B)the Mojave Desert;
			 and
						(C)portions of the
			 Great Basin.
						(3)The Zion and
			 Mojave Desert areas display a rich mosaic of biological, archaeological, and
			 scenic diversity.
					(4)One of the last
			 remaining populations of threatened desert tortoise is found within this
			 region.
					(5)The Zion and
			 Mojave Desert areas in Utah should be protected and managed as wilderness
			 areas.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Beaver Dam
			 Mountains (approximately 30,000 acres).
					(2)Beaver Dam Wash
			 (approximately 23,000 acres).
					(3)Beaver Dam
			 Wilderness Expansion (approximately 8,000 acres).
					(4)Canaan Mountain
			 (approximately 67,000 acres).
					(5)Cottonwood Canyon
			 (approximately 12,000 acres).
					(6)Cougar Canyon/Docs
			 Pass (approximately 41,000 acres).
					(7)Joshua Tree
			 (approximately 12,000 acres).
					(8)Mount Escalante
			 (approximately 17,000 acres).
					(9)Parunuweap Canyon
			 (approximately 43,000 acres).
					(10)Red Butte
			 (approximately 4,500 acres).
					(11)Red Mountain
			 (approximately 21,000 acres).
					(12)Scarecrow Peak
			 (approximately 16,000 acres).
					(13)Square Top
			 Mountain (approximately 23,000 acres).
					(14)Zion Adjacent
			 (approximately 58,000 acres).
					103.Grand
			 Staircase-Escalante wilderness areas
				(a)Grand staircase
			 area
					(1)FindingsCongress
			 finds the following:
						(A)The area known as
			 the Grand Staircase rises more than 6,000 feet in a series of great cliffs and
			 plateaus from the depths of the Grand Canyon to the forested rim of Bryce
			 Canyon.
						(B)The Grand
			 Staircase—
							(i)spans 6 major life
			 zones, from the lower Sonoran Desert to the alpine forest; and
							(ii)encompasses
			 geologic formations that display 3,000,000,000 years of Earth’s history.
							(C)Land managed by
			 the Secretary lines the intricate canyon system of the Paria River and forms a
			 vital natural corridor connection to the deserts and forests of these national
			 parks.
						(D)Land described in
			 paragraph (2) (other than East of Bryce, Upper Kanab Creek, Moquith Mountain,
			 Bunting Point, and Vermillion Cliffs) is located within the Grand
			 Staircase-Escalante National Monument.
						(E)The Grand
			 Staircase in Utah should be protected and managed as a wilderness area.
						(2)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
						(A)Bryce View
			 (approximately 4,500 acres).
						(B)Bunting Point
			 (approximately 11,000 acres).
						(C)Canaan Peak Slopes
			 (approximately 2,300 acres).
						(D)East of Bryce
			 (approximately 750 acres).
						(E)Glass Eye Canyon
			 (approximately 24,000 acres).
						(F)Ladder Canyon
			 (approximately 14,000 acres).
						(G)Moquith Mountain
			 (approximately 16,000 acres).
						(H)Nephi Point
			 (approximately 14,000 acres).
						(I)Paria-Hackberry
			 (approximately 188,000 acres).
						(J)Paria Wilderness
			 Expansion (approximately 3,300 acres).
						(K)Pine Hollow
			 (approximately 11,000 acres).
						(L)Slopes of Bryce
			 (approximately 2,600 acres).
						(M)Timber Mountain
			 (approximately 51,000 acres).
						(N)Upper Kanab Creek
			 (approximately 49,000 acres).
						(O)Vermillion Cliffs
			 (approximately 26,000 acres).
						(P)Willis Creek
			 (approximately 21,000 acres).
						(b)Kaiparowits
			 plateau
					(1)FindingsCongress
			 finds the following:
						(A)The Kaiparowits
			 Plateau east of the Paria River is one of the most rugged and isolated
			 wilderness regions in the United States.
						(B)The Kaiparowits
			 Plateau, a windswept land of harsh beauty, contains distant vistas and a
			 remarkable variety of plant and animal species.
						(C)Ancient forests,
			 an abundance of big game animals, and 22 species of raptors thrive undisturbed
			 on the grassland mesa tops of the Kaiparowits Plateau.
						(D)Each of the areas
			 described in paragraph (2) (other than Heaps Canyon, Little Valley, and Wide
			 Hollow) is located within the Grand Staircase-Escalante National
			 Monument.
						(E)The Kaiparowits
			 Plateau should be protected and managed as a wilderness area.
						(2)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
						(A)Andalex Not
			 (approximately 18,000 acres).
						(B)The Blues
			 (approximately 21,000 acres).
						(C)Box Canyon
			 (approximately 2,800 acres).
						(D)Burning Hills
			 (approximately 80,000 acres).
						(E)Carcass Canyon
			 (approximately 83,000 acres).
						(F)The Cockscomb
			 (approximately 11,000 acres).
						(G)Fiftymile Bench
			 (approximately 12,000 acres).
						(H)Fiftymile Mountain
			 (approximately 203,000 acres).
						(I)Heaps Canyon
			 (approximately 4,000 acres).
						(J)Horse Spring
			 Canyon (approximately 31,000 acres).
						(K)Kodachrome
			 Headlands (approximately 10,000 acres).
						(L)Little Valley
			 Canyon (approximately 4,000 acres).
						(M)Mud Spring Canyon
			 (approximately 65,000 acres).
						(N)Nipple Bench
			 (approximately 32,000 acres).
						(O)Paradise
			 Canyon-Wahweap (approximately 262,000 acres).
						(P)Rock Cove
			 (approximately 16,000 acres).
						(Q)Warm Creek
			 (approximately 23,000 acres).
						(R)Wide Hollow
			 (approximately 6,800 acres).
						(c)Escalante
			 canyons
					(1)FindingsCongress
			 finds the following:
						(A)Glens and coves
			 carved in massive sandstone cliffs, spring-watered hanging gardens, and the
			 silence of ancient Anasazi ruins are examples of the unique features that
			 entice hikers, campers, and sightseers from around the world to Escalante
			 Canyon.
						(B)Escalante Canyon
			 links the spruce fir forests of the 11,000-foot Aquarius Plateau with winding
			 slickrock canyons that flow into Glen Canyon.
						(C)Escalante Canyon,
			 one of Utah’s most popular natural areas, contains critical habitat for deer,
			 elk, and wild bighorn sheep that also enhances the scenic integrity of the
			 area.
						(D)Each of the areas
			 described in paragraph (2) is located within the Grand Staircase-Escalante
			 National Monument.
						(E)Escalante Canyon
			 should be protected and managed as a wilderness area.
						(2)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
						(A)Brinkerhof Flats
			 (approximately 3,000 acres).
						(B)Colt Mesa
			 (approximately 28,000 acres).
						(C)Death Hollow
			 (approximately 49,000 acres).
						(D)Forty Mile Gulch
			 (approximately 6,600 acres).
						(E)Hurricane Wash
			 (approximately 9,000 acres).
						(F)Lampstand
			 (approximately 7,900 acres).
						(G)Muley Twist Flank
			 (approximately 3,600 acres).
						(H)North Escalante
			 Canyons (approximately 176,000 acres).
						(I)Pioneer Mesa
			 (approximately 11,000 acres).
						(J)Scorpion
			 (approximately 53,000 acres).
						(K)Sooner Bench
			 (approximately 390 acres).
						(L)Steep Creek
			 (approximately 35,000 acres).
						(M)Studhorse Peaks
			 (approximately 24,000 acres).
						104.Moab-la Sal
			 Canyons wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The canyons
			 surrounding the La Sal Mountains and the town of Moab offer a variety of
			 extraordinary landscapes.
					(2)Outstanding
			 examples of natural formations and landscapes in the Moab-LaSal area include
			 the huge sandstone fins of Behind the Rocks, the mysterious Fisher Towers, and
			 the whitewater rapids of Westwater Canyon.
					(3)The Moab-LaSal
			 area should be protected and managed as a wilderness area.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Arches Adjacent
			 (approximately 12,000 acres).
					(2)Beaver Creek
			 (approximately 41,000 acres).
					(3)Behind the Rocks
			 and Hunters Canyon (approximately 22,000 acres).
					(4)Big Triangle
			 (approximately 20,000 acres).
					(5)Coyote Wash
			 (approximately 28,000 acres).
					(6)Dome
			 Plateau-Professor Valley (approximately 35,000 acres).
					(7)Fisher Towers
			 (approximately 18,000 acres).
					(8)Goldbar Canyon
			 (approximately 9,000 acres).
					(9)Granite Creek
			 (approximately 5,000 acres).
					(10)Mary Jane Canyon
			 (approximately 25,000 acres).
					(11)Mill Creek
			 (approximately 14,000 acres).
					(12)Porcupine Rim and
			 Morning Glory (approximately 20,000 acres).
					(13)Renegade Point
			 (approximately 6,600 acres).
					(14)Westwater Canyon
			 (approximately 37,000 acres).
					(15)Yellow Bird
			 (approximately 4,200 acres).
					105.Henry Mountains
			 wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The Henry Mountain
			 Range, the last mountain range to be discovered and named by early explorers in
			 the contiguous United States, still retains a wild and undiscovered
			 quality.
					(2)Fluted badlands
			 that surround the flanks of 11,000-foot Mounts Ellen and Pennell contain areas
			 of critical habitat for mule deer and for the largest herd of free-roaming
			 buffalo in the United States.
					(3)Despite their
			 relative accessibility, the Henry Mountain Range remains one of the wildest,
			 least known ranges in the United States.
					(4)The Henry Mountain
			 range should be protected and managed to ensure the preservation of the range
			 as a wilderness area.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Bull Mountain
			 (approximately 16,000 acres).
					(2)Bullfrog Creek
			 (approximately 35,000 acres).
					(3)Dogwater Creek
			 (approximately 3,400 acres).
					(4)Fremont Gorge
			 (approximately 20,000 acres).
					(5)Long Canyon
			 (approximately 16,000 acres).
					(6)Mount Ellen-Blue
			 Hills (approximately 140,000 acres).
					(7)Mount Hillers
			 (approximately 21,000 acres).
					(8)Mount Pennell
			 (approximately 147,000 acres).
					(9)Notom Bench
			 (approximately 6,200 acres).
					(10)Oak Creek
			 (approximately 1,700 acres).
					(11)Ragged Mountain
			 (approximately 28,000 acres).
					106.Glen Canyon
			 wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The side canyons
			 of Glen Canyon, including the Dirty Devil River and the Red, White, and Blue
			 Canyons, contain some of the most remote and outstanding landscapes in southern
			 Utah.
					(2)The Dirty Devil
			 River, once the fortress hideout of outlaw Butch Cassidy’s Wild Bunch, has
			 sculpted a maze of slickrock canyons through an imposing landscape of monoliths
			 and inaccessible mesas.
					(3)The Red and Blue
			 Canyons contain colorful Chinle/Moenkopi badlands found nowhere else in the
			 region.
					(4)The canyons of
			 Glen Canyon in the State should be protected and managed as wilderness
			 areas.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Cane Spring Desert
			 (approximately 18,000 acres).
					(2)Dark Canyon
			 (approximately 134,000 acres).
					(3)Dirty Devil
			 (approximately 242,000 acres).
					(4)Fiddler Butte
			 (approximately 92,000 acres).
					(5)Flat Tops
			 (approximately 30,000 acres).
					(6)Little Rockies
			 (approximately 64,000 acres).
					(7)The Needle
			 (approximately 11,000 acres).
					(8)Red Rock Plateau
			 (approximately 213,000 acres).
					(9)White Canyon
			 (approximately 98,000 acres).
					107.San
			 Juan-Anasazi wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)More than 1,000
			 years ago, the Anasazi Indian culture flourished in the slickrock canyons and
			 on the piñon on-covered mesas of southeastern Utah.
					(2)Evidence of the
			 ancient presence of the Anasazi pervades the Cedar Mesa area of the San
			 Juan-Anasazi area where cliff dwellings, rock art, and ceremonial kivas
			 embellish sandstone overhangs and isolated benchlands.
					(3)The Cedar Mesa
			 area is in need of protection from the vandalism and theft of its unique
			 cultural resources.
					(4)The Cedar Mesa
			 wilderness areas should be created to protect both the archaeological heritage
			 and the extraordinary wilderness, scenic, and ecological values of the United
			 States.
					(5)The San
			 Juan-Anasazi area should be protected and managed as a wilderness area to
			 ensure the preservation of the unique and valuable resources of that
			 area.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Allen Canyon
			 (approximately 5,900 acres).
					(2)Arch Canyon
			 (approximately 30,000 acres).
					(3)Comb Ridge
			 (approximately 15,000 acres).
					(4)East Montezuma
			 (approximately 45,000 acres).
					(5)Fish and Owl Creek
			 Canyons (approximately 73,000 acres).
					(6)Grand Gulch
			 (approximately 159,000 acres).
					(7)Hammond Canyon
			 (approximately 4,400 acres).
					(8)Nokai Dome
			 (approximately 93,000 acres).
					(9)Road Canyon
			 (approximately 63,000 acres).
					(10)San Juan River
			 (Sugarloaf) (approximately 15,000 acres).
					(11)The Tabernacle
			 (approximately 7,000 acres).
					(12)Valley of the Gods
			 (approximately 21,000 acres).
					108.Canyonlands
			 Basin wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)Canyonlands
			 National Park safeguards only a small portion of the extraordinary red-hued,
			 cliff-walled canyonland region of the Colorado Plateau.
					(2)Areas near Arches
			 National Park and Canyonlands National Park contain canyons with rushing
			 perennial streams, natural arches, bridges, and towers.
					(3)The gorges of the
			 Green and Colorado Rivers lie on adjacent land managed by the Secretary.
					(4)Popular overlooks
			 in Canyonlands Nations Park and Dead Horse Point State Park have views directly
			 into adjacent areas, including Lockhart Basin and Indian Creek.
					(5)Designation of
			 these areas as wilderness would ensure the protection of this erosional
			 masterpiece of nature and of the rich pockets of wildlife found within its
			 expanded boundaries.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Bridger Jack Mesa
			 (approximately 33,000 acres).
					(2)Butler Wash
			 (approximately 27,000 acres).
					(3)Dead Horse Cliffs
			 (approximately 5,300 acres).
					(4)Demon’s Playground
			 (approximately 3,700 acres).
					(5)Duma Point
			 (approximately 14,000 acres).
					(6)Gooseneck
			 (approximately 9,000 acres).
					(7)Hatch Point
			 Canyons/Lockhart Basin (approximately 149,000 acres).
					(8)Horsethief Point
			 (approximately 15,000 acres).
					(9)Indian Creek
			 (approximately 28,000 acres).
					(10)Labyrinth Canyon
			 (approximately 150,000 acres).
					(11)San Rafael River
			 (approximately 101,000 acres).
					(12)Shay Mountain
			 (approximately 14,000 acres).
					(13)Sweetwater Reef
			 (approximately 69,000 acres).
					(14)Upper Horseshoe
			 Canyon (approximately 60,000 acres).
					109.San Rafael
			 Swell wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The San Rafael
			 Swell towers above the desert like a castle, ringed by 1,000-foot ramparts of
			 Navajo Sandstone.
					(2)The highlands of
			 the San Rafael Swell have been fractured by uplift and rendered hollow by
			 erosion over countless millennia, leaving a tremendous basin punctuated by
			 mesas, buttes, and canyons and traversed by sediment-laden desert
			 streams.
					(3)Among other
			 places, the San Rafael wilderness offers exceptional back country opportunities
			 in the colorful Wild Horse Badlands, the monoliths of North Caineville Mesa,
			 the rock towers of Cliff Wash, and colorful cliffs of Humbug Canyon.
					(4)The mountains
			 within these areas are among Utah’s most valuable habitat for desert bighorn
			 sheep.
					(5)The San Rafael
			 Swell area should be protected and managed to ensure its preservation as a
			 wilderness area.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Cedar Mountain
			 (approximately 15,000 acres).
					(2)Devils Canyon
			 (approximately 23,000 acres).
					(3)Eagle Canyon
			 (approximately 38,000 acres).
					(4)Factory Butte
			 (approximately 22,000 acres).
					(5)Hondu Country
			 (approximately 20,000 acres).
					(6)Jones Bench
			 (approximately 2,800 acres).
					(7)Limestone Cliffs
			 (approximately 25,000 acres).
					(8)Lost Spring Wash
			 (approximately 37,000 acres).
					(9)Mexican Mountain
			 (approximately 100,000 acres).
					(10)Molen Reef
			 (approximately 33,000 acres).
					(11)Muddy Creek
			 (approximately 240,000 acres).
					(12)Mussentuchit
			 Badlands (approximately 25,000 acres).
					(13)Pleasant Creek
			 Bench (approximately 1,100 acres).
					(14)Price
			 River-Humbug (approximately 120,000 acres).
					(15)Red Desert
			 (approximately 40,000 acres).
					(16)Rock Canyon
			 (approximately 18,000 acres).
					(17)San Rafael Knob
			 (approximately 15,000 acres).
					(18)San Rafael Reef
			 (approximately 114,000 acres).
					(19)Sids Mountain
			 (approximately 107,000 acres).
					(20)Upper Muddy Creek
			 (approximately 19,000 acres).
					(21)Wild Horse Mesa
			 (approximately 92,000 acres).
					110.Book Cliffs and
			 Uinta Basin wilderness areas
				(a)FindingsCongress
			 finds the following:
					(1)The Book Cliffs
			 and Uinta Basin wilderness areas offer—
						(A)unique big game
			 hunting opportunities in verdant high-plateau forests;
						(B)the opportunity
			 for float trips of several days duration down the Green River in Desolation
			 Canyon; and
						(C)the opportunity
			 for calm water canoe weekends on the White River.
						(2)The long rampart
			 of the Book Cliffs bounds the area on the south, while seldom-visited uplands,
			 dissected by the rivers and streams, slope away to the north into the Uinta
			 Basin.
					(3)Bighorn sheep,
			 elk, mule deer, bears, and cougars flourish in the back country of the Book
			 Cliffs.
					(4)The Book Cliffs and
			 Uinta Basin areas should be protected and managed to ensure the protection of
			 the areas as wilderness.
					(b)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Bourdette Draw
			 (approximately 15,000 acres).
					(2)Bull Canyon
			 (approximately 2,800 acres).
					(3)Chipeta
			 (approximately 95,000 acres).
					(4)Dead Horse Pass
			 (approximately 8,000 acres).
					(5)Desbrough Canyon
			 (approximately 13,000 acres).
					(6)Desolation Canyon
			 (approximately 557,000 acres).
					(7)Diamond Breaks
			 (approximately 9,000 acres).
					(8)Diamond Canyon
			 (approximately 166,000 acres).
					(9)Diamond Mountain
			 (also known as Wild Mountain) (approximately 27,000
			 acres).
					(10)Dinosaur Adjacent
			 (approximately 10,000 acres).
					(11)Goslin Mountain
			 (approximately 4,900 acres).
					(12)Hideout Canyon
			 (approximately 12,000 acres).
					(13)Lower Bitter
			 Creek (approximately 14,000 acres).
					(14)Lower Flaming
			 Gorge (approximately 21,000 acres).
					(15)Mexico Point
			 (approximately 15,000 acres).
					(16)Moonshine Draw
			 (also known as Daniels Canyon) (approximately 10,000
			 acres).
					(17)Mountain Home
			 (approximately 9,000 acres).
					(18)O-Wi-Yu-Kuts
			 (approximately 13,000 acres).
					(19)Red Creek
			 Badlands (approximately 3,600 acres).
					(20)Seep Canyon
			 (approximately 21,000 acres).
					(21)Sunday School
			 Canyon (approximately 18,000 acres).
					(22)Survey Point
			 (approximately 8,000 acres).
					(23)Turtle Canyon
			 (approximately 39,000 acres).
					(24)White River
			 (approximately 24,500 acres).
					(25)Winter Ridge
			 (approximately 38,000 acres).
					(26)Wolf Point
			 (approximately 15,000 acres).
					IIADMINISTRATIVE
			 PROVISIONS
			201.General
			 provisions
				(a)Names of
			 wilderness areasEach wilderness area named in title I
			 shall—
					(1)consist of the
			 quantity of land referenced with respect to that named area, as generally
			 depicted on the map entitled Utah BLM Wilderness Proposed by
			 H.R. XX, 111th Congress;
			 and
					(2)be
			 known by the name given to it in title I.
					(b)Map and
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and a legal description of each
			 wilderness area designated by this Act with—
						(A)the Committee on
			 Natural Resources of the House of Representatives; and
						(B)the Committee on
			 Energy and Natural Resources of the Senate.
						(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct clerical and typographical errors in the map and legal
			 description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the Office of
			 the Director of the Bureau of Land Management.
					202.AdministrationSubject to valid rights in existence on the
			 date of enactment of this Act, each wilderness area designated under this Act
			 shall be administered by the Secretary in accordance with the following:
				(1)The Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
				(2)The Wilderness Act
			 (16 U.S.C. 1131 et seq.).
				203.State school
			 trust lands within wilderness areas
				(a)In
			 generalSubject to subsection (b), if State-owned land is
			 included in an area designated by this Act as a wilderness area, the Secretary
			 shall offer to exchange land owned by the United States in the State of
			 approximately equal value in accordance with section 603(c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1782(c)) and section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)).
				(b)Mineral
			 interestsThe Secretary shall not transfer any mineral interests
			 under subsection (a) unless the State transfers to the Secretary any mineral
			 interests in land designated by this Act as a wilderness area.
				204.Water
				(a)Reservation
					(1)Water for
			 wilderness areas
						(A)In
			 generalWith respect to each wilderness area designated by this
			 Act, Congress reserves a quantity of water determined by the Secretary to be
			 sufficient for the wilderness area.
						(B)Priority
			 dateThe priority date of a right reserved under subparagraph (A)
			 shall be the date of enactment of this Act.
						(2)Protection of
			 rightsThe Secretary and other officers and employees of the
			 United States shall take any steps necessary to protect the rights reserved by
			 paragraph (1)(A), including the filing of a claim for the quantification of the
			 rights in any present or future appropriate stream adjudication in the courts
			 of the State—
						(A)in which the
			 United States is or may be joined; and
						(B)that is conducted
			 in accordance with section 208 of the Department of Justice Appropriation Act,
			 1953 (66 Stat. 560, chapter 651).
						(b)Prior rights not
			 affectedNothing in this Act relinquishes or reduces any water
			 rights reserved or appropriated by the United States in the State on or before
			 the date of enactment of this Act.
				(c)Administration
					(1)Specification of
			 rightsThe Federal water rights reserved by this Act are specific
			 to the wilderness areas designated by this Act.
					(2)No precedent
			 establishedNothing in this Act related to reserved Federal water
			 rights—
						(A)shall establish a
			 precedent with regard to any future designation of water rights; or
						(B)shall affect the
			 interpretation of any other Act or any designation made under any other
			 Act.
						205.Roads
				(a)Setbacks
					(1)Measurement in
			 generalA setback under this section shall be measured from the
			 center line of the road.
					(2)Wilderness on 1
			 side of roadsExcept as provided in subsection (b), a setback for
			 a road with wilderness on only 1 side shall be set as follows:
						(A)300 feet from a
			 paved Federal or State highway.
						(B)100 feet from any
			 other paved road or high-standard dirt or gravel road.
						(C)30 feet from any
			 other road.
						(3)Wilderness on
			 both sides of roadsExcept as provided in subsection (b), a
			 setback for a road with wilderness on both sides (including cherry-stems or
			 roads separating 2 wilderness units) shall be set as follows:
						(A)200 feet from a
			 paved Federal or State highway.
						(B)40 feet from any
			 other paved road or high-standard dirt or gravel road.
						(C)10 feet from any
			 other roads.
						(b)Setback
			 exceptions
					(1)Well-defined
			 topographical barriersIf, between the road and the boundary of a
			 setback area described in paragraph (2) or (3) of subsection (a), there is a
			 well-defined cliff edge, streambank, or other topographical barrier, the
			 Secretary shall use the barrier as the wilderness boundary.
					(2)FencesIf,
			 between the road and the boundary of a setback area specified in paragraph (2)
			 or (3) of subsection (a), there is a fence running parallel to a road, the
			 Secretary shall use the fence as the wilderness boundary if, in the opinion of
			 the Secretary, doing so would result in a more manageable boundary.
					(3)Deviations from
			 setback areas
						(A)Exclusion of
			 disturbances from wilderness boundariesIn cases where there is
			 an existing livestock development, dispersed camping area, borrow pit, or
			 similar disturbance within 100 feet of a road that forms part of a wilderness
			 boundary, the Secretary may delineate the boundary so as to exclude the
			 disturbance from the wilderness area.
						(B)Limitation on
			 exclusion of disturbancesThe Secretary shall make a boundary
			 adjustment under subparagraph (A) only if the Secretary determines that doing
			 so is consistent with wilderness management goals.
						(C)Deviations
			 restricted to minimum necessaryAny deviation under this
			 paragraph from the setbacks required under paragraph (2) or (3) of subsection
			 (a) shall be the minimum necessary to exclude the disturbance.
						(c)Delineation
			 within setback areaThe Secretary may delineate a wilderness
			 boundary at a location within a setback under paragraph (2) or (3) of
			 subsection (a) if, as determined by the Secretary, the delineation would
			 enhance wilderness management goals.
				206.LivestockWithin the wilderness areas designated under
			 title I, the grazing of livestock authorized on the date of enactment of this
			 Act shall be permitted to continue subject to such reasonable regulations and
			 procedures as the Secretary considers necessary, as long as the regulations and
			 procedures are consistent with the following:
				(1)The Wilderness Act
			 (16 U.S.C. 1131 et seq.).
				(2)Section 101(f) of
			 the Arizona Desert Wilderness Act of 1990 (Public Law 101–628; 104 Stat.
			 4469).
				207.Fish and
			 wildlifeNothing in this Act
			 affects the jurisdiction of the State with respect to wildlife and fish on the
			 public land located in the State.
			208.Management of
			 newly acquired landsAny land
			 within the boundaries of a wilderness area designated under this Act that is
			 acquired by the Federal Government shall—
				(1)become part of the
			 wilderness area in which the land is located; and
				(2)be managed in
			 accordance with this Act and other laws applicable to wilderness areas.
				209.WithdrawalSubject to valid rights existing on the date
			 of enactment of this Act, the Federal land referred to in title I is withdrawn
			 from all forms of—
				(1)entry,
			 appropriation, or disposal under public law;
				(2)location, entry,
			 and patent under mining law; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				
